LACOMBE, Circuit Judge.
The master’s fees are hereby taxed at $500. Since he has been paid $175, it only remains for the court to indicate who shall pay the balance of his compensation, $325. The defendant II., by contesting complainant’s claim, made it necessary to call upon the master to render these services; and, since he is the defeated party, he should pay them. An older directing such payment will be made. Any question as to defendant’s pecuniary condi tion may be considered upon any future motion to enforce such order. They are not properly raised upon this motion.